DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yano US 20200380937 A1) in view of Jantunen et al. (US 20080311957 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 1.

Regarding claim 2, the combination of Yano and Jantunen teaches previous claim.  The combination of Yano and Jantunen further teaches the Bluetooth connection method of claim 1, wherein estimating the relative angles is configured to receive the packets from the one or more communication target devices set to an operation mode in a state in which a Bluetooth connection is not established (Jantunen, Par. 66).  

Regarding claim 3, the combination of Yano and Jantunen teaches previous claim.  The combination of Yano and Jantunen further teaches the Bluetooth connection method of claim 2, wherein estimating the relative angles is configured to calculate incidence angles at which radio waves corresponding to the packets are incident on antennas using the relative angle estimation information included in the packets (Yano, Figs. 6-8 and Pars. 72-74), and to estimate the relative angles to the communication target devices that transmitted the packets using angles between the incidence angles and an angle defined by a preset forward direction (Yano, Figs. 6-7 and Pars. 44, 107, calculates the relative position (distance and angle) within a predetermined distance (i.e. angle defined by a preset) based on the signal strength of the advertising information & See also Jantunen, Par. 68, newly extracted maxima is close (e.g. within 10 degrees) to one of these directions, then the signal power and the direction is added to the tracked direction).

Regarding claim 5, the combination of Yano and Jantunen teaches previous claim.  The combination of Yano and Jantunen further teaches the Bluetooth connection method of claim 2, wherein determining the communication target device is configured to determine at least one communication target device, a relative angle of which is less than a preset first relative angle, among multiple communication target devices, relative angles of which have been estimated, to be the (Yano, Figs. 6-7 and Pars. 44, 107, calculates the relative position (distance and angle) within a predetermined distance (i.e. angle defined by a preset) based on the signal strength of the advertising information & See also Jantunen, Pars. 67-68, newly extracted maxima is close (e.g. within 10 degrees) to one of these directions, then the signal power and the direction is added to the tracked direction).  

Regarding claim 6, the combination of Yano and Jantunen teaches previous claim.  The combination of Yano and Jantunen further teaches the Bluetooth connection method of claim 5, wherein determining the communication target device is configured to determine a communication target device, a Received Signal Strength Indictor (RSSI) value of which is equal to or greater than a preset value, among communication target devices (Yano, Par. 114, the CPU 103 may acquire the relative position between the short-range wireless communication devices 157 from which a signal of a signal strength greater than or equal to a particular value is received among the plurality of short-range wireless communication devices 157), the relative angles of which are less than the preset first relative angle, to be the communication target device with which the communication link is to be established (Yano, Figs. 6-7 and Pars. 44, 107, calculates the relative position (distance and angle) within a predetermined distance (i.e. angle defined by a preset) based on the signal strength of the advertising information & See also Jantunen, Pars. 67-68, newly extracted maxima is close (e.g. within 10 degrees) to one of these directions, then the signal power and the direction is added to the tracked direction).  

Regarding claim 7, the combination of Yano and Jantunen teaches previous claim.  The combination of Yano and Jantunen further teaches the Bluetooth connection method of claim 6, wherein establishing the communication link is configured to, when the relative angle to the (Jantunen, Figs. 9-14 and Pars. 91-95, new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors should be established based on the current orientation of WCD 100).  

Regarding claim 10, Yano teaches a Bluetooth connection device (Yano, Fig. 1, information processing terminal 101), comprising: one or more processors (Yano, Fig. 1,); and an execution memory for storing at least one program that is executed by the one or more processors (Yano, Fig. 1), wherein the at least one program is configured to: 
estimate relative angles (Yano, Figs. 6-7 and Pars. 106-107, calculates the relative position (distance and angle) between short-range wireless communication device 151/157 which is the transmission source and the information processing terminal 101 & Par. 114) using relative angle estimation information included in packets (Yano, Fig. 5 and Pars. 62-63, 72, an AoA Radio Signal 703 (i.e. angle information or relative angle estimation info) which is advertising information including the CTE 505) received from one or more communication target devices that are scanned for a Bluetooth connection (Yano, Fig. 4  and Pars. 66-68); 
determine a communication target device with which a communication link is to be established based on the estimated relative angles (Yano, Pars. 81-88, recognize existence of the communication device 151); and establish a communication link through a Bluetooth connection to the determined communication target device (Yano, Pars. 81-88, determines to connect with the communication device 151).

In the same field of endeavor, Jantunen teaches new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors is established (i.e. reestablish) based on the current orientation of WCD 100 (Jantunen, Figs. 9-14 and Pars. 91-95).  Jantunen also teaches target location vector (i.e. relative angle) for each device is compared to the target selection vector (i.e. relative angle threshold) in WCD coordinate system in order to select discovered devices that are potentially the target device from all of the other located devices (Jantunen, Figs. 10-11 Pars. 67-68, 82).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jantunen into Yano in order to incorporate the orientation and/or movement of the WCD into the procedure for an approximate target device location (Jantunen, Abstract).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 12.


Regarding claim 14, apparatus of claim 14 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 14.

Regarding claim 15, apparatus of claim 15 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 15.

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 16.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yano US 20200380937 A1) in view of Jantunen et al. (US 20080311957 A1) and in further view of Ronan et al. (US 20200236494 A1).

Regarding claim 4, the combination of Yano and Jantunen teaches previous claim.
However, the combination of Yano and Jantunen fails to teach the Bluetooth connection method of claim 3, wherein estimating the relative angles is configured to, when an error is not found as a result of performing a partial Cyclic Redundancy Check (CRC) check on a payload of each packet, determine that the relative angle estimation information is included in the payload.  
In the same field of endeavor, Ronan teaches the Bluetooth sensor device teach such feature (Ronan, Figs. 5A-B, Pars. 36-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ronan into the combination of Yano and Jantunen in order to check the quality of the packet (Ronan, Par. 36).

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 13.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano US 20200380937 A1) in view of Jantunen et al. (US 20080311957 A1) and in further view of Kyou et al. (US 20180017946 A1).

Regarding claim 8, the combination of Yano and Jantunen teaches previous claim.
However, the combination of Yano and Jantunen fails to teach Bluetooth connection method of claim 7, wherein establishing the communication link is configured to set at least one of the second relative angle for reestablishing the communication link (Jantunen, Figs. 9-14 and Pars. 91-95, new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors should be established based on the current orientation of WCD 100).
However, the combination of Yano and Jantunen fails to teach the method further comprising: a time for reestablishing the communication link to meet characteristics of the communication target 
In the same field of endeavor, Kyou teaches such feature (Kyou, Fig. 8, and Pars. 44, 47, 60, Tadj indicates time is required to send the connection request for establishing (i.e. reestablishing) a communication link).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kyou into the combination of Yano and Jantunen in order to perform time correction with low power consumption and without communicating a large amount of data (Kyou, Par. 7).

Regarding claim 9, the combination of Yano, Jantunen and Kyou teaches previous claim.  The combination of Yano, Jantunen and Kyou the Bluetooth connection method of claim 8, wherein establishing the communication link is configured to, when the relative angle to the communication target device with which the communication link has been established is changed to the preset second relative angle or more and when a state in which the relative angle falls within a range of a preset first relative angle of any one of multiple communication target devices (Yano, Figs. 6-7 and Pars. 106-107, calculates the relative position (distance and angle) between short-range wireless communication device 151/157 which is the transmission source and the information processing terminal 101 & Par. 114), the relative angles of which have been estimated, is maintained for the time for reestablishing the communication link or longer, reestablish the communication link (Kyou, Fig. 8, and Pars. 44, 47, 60, after waiting until the time of the counter 14 reaches Tadj (i.e. maintain for the time) to transmit the connection request for establishing (i.e. reestablishing) a communication link).  

Regarding claims 17-18, apparatus of claims 17-18 are performed by the method of claims 8-9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 8-9 (method) for the apparatus of claims 17-18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (US 20160165397 A1) [0103] The PCD 410 may obtain angle information that may indicate the location of the PHD1 420 based on the information contained in the data packet received from the PHD1 420. [0114] The common packet may contain at least one of transmission time or transmission frequency information of a data packet transmitted from the PHD.

Knaappila US 20180176776 A1 (Fig. 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/25/2021